DETAILED ACTION
This Action is responsive to the Amendment filed on 02/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The indicated allowability of claims 5, 13, 17, and 18 are withdrawn in view of the newly discovered reference to Yamamoto (US 2016/0097495).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Yamamoto (US 2016/0097495).

Regarding claim 7, Maeda (see, e.g., FIG. 1C - FIG. 1G) discloses a method of manufacturing a light-emitting device, comprising:
(a) applying a light-transmissive resin material 14 on a wavelength conversion sheet 11 (Para 0031, Para 0033, Para 0035, Para 0052);
(b) disposing a plurality of light-emitting elements 12 with respective light-emitting surfaces e.g., surface of 12 contacting 14 of the light-emitting elements 12 facing the wavelength conversion sheet 11, such that the applied light-transmissive resin material 14 is in contact with the light-emitting surface e.g., surface of 12 contacting 14 and at least a portion of a lateral surface continuous with the light-emitting surface e.g., surface of 12 contacting 14 of each of the light-emitting elements 12 (Para 0055);
(c) curing the light-transmissive resin material 14 in a state where creeping portions e.g., portions of the 14 contacting side surfaces of 12 are connected by extending portions e.g., peripheral portions of 14 each of which extends from an end portion of a corresponding one of the creeping portions e.g., portions of the 14 contacting side surfaces of 12 between the light-emitting elements 12 that are adjacent to each other, the creeping portions e.g., portions of the 14 contacting side surfaces of 12 being made of the light-transmissive resin material 14 that is in contact with the lateral surface of each of the light-emitting elements 12 (Para 0056); and
(d) disposing a reflective resin material 16 between the light-emitting elements 12 (Para 0061, Para 0063),
Although Maeda shows substantial features of the claimed invention, Maeda fails to expressly teach that the light-transmissive resin material contains a wavelength conversion material.
Yamamoto (see, e.g., FIG. 1), on the other hand, teaches that the light-transmissive resin material 12 contains a wavelength conversion material 14 (e.g., red phosphor) for the purpose of producing a white light that is a mixture of blue light, red light and green light (Para 0005, Para 0025, Para 0029, Para 0030, Para 0035).
Examiner note: Examiner notes that Maeda teaches a blue light emitting device 12 and a wavelength conversion sheet 11 with β-sialon fluorescent material (green fluorescent material) (Para 0031-Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wavelength conversion material, e.g., red phosphor of Yamamoto in the light-transmissive resin material of Maeda for the purpose of producing a white light that is a mixture of the blue light, the red light and the green light (Para 0005, Para 0025, Para 0029, Para 0030, Para 0035).

Regarding claim 10, Maeda (see, e.g., FIG. 1C, FIG. 1D) teaches that before the step of disposing the light-emitting elements 12, providing a base member 13 and bonding an electrode surface 12b of each of the light-emitting elements 12 to the base member 13 (Para 0043, Para 0047, Para 0049), wherein in the step of disposing the light-emitting elements 12, the light-emitting elements 12 are disposed at a time with the light-emitting surface e.g., surface of 12 contacting 14 of each of the light-emitting elements 12 bonded to the base member 13, facing the wavelength conversion sheet 11 (Para 0055).

Regarding claim 11, Maeda teaches that after the step of curing the light-transmissive resin material 14, removing the base member 13 (Para 0049).

Regarding claim 14, Maeda (see, e.g., FIG. 1D, FIG. 1E) teaches that the light-transmissive resin material 14 contains a light-diffusing material (Para 0052).



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Yamamoto (US 2016/0097495), and further in view of Beppu (US 2016/0093780).

Regarding claim 8, although Maeda/Yamamoto show substantial features of the claimed invention, Maeda/Yamamoto fail to expressly teach that the step of applying is performed by spraying. 
Beppu (see, e.g., FIG. 7(a)) teaches that the step of applying is performed by spraying for the purpose of applying a high-precision coating of a resin material having a high content of light reflective particles (Para 0137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spraying step in the method of Beppu as the step of applying [the light-transmissive resin material] in the method of Maeda/Yamamoto for the purpose of applying a high-precision coating of a resin material having a high content of light reflective particles (Para 0137).

Regarding claim 9, although Maeda/Yamamoto show substantial features of the claimed invention, Maeda/Yamamoto fail to expressly teach that the step of applying is repeated multiple times. 
Beppu (see, e.g., FIG. 7(a)) teaches that the step of applying is repeated multiple times for the purpose of applying a resin coating formed to a thickness with high precision (Para 0137-Para 0139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of applying [the resin] being repeated multiple times in the method of Beppu as the step of applying [the light-transmissive resin material] in the method of Maeda/Yamamoto for the purpose of applying a resin coating formed to a thickness with high precision (Para 0137-Para 0139).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Yamamoto (US 2016/0097495), and further in view of Hashimoto (US 2017/0062671).

Regarding claim 12, although Maeda/Yamamoto show substantial features of the claimed invention, Maeda/Yamamoto fail to expressly teach that the base member is an adhesive sheet. 
Hashimoto (see, e.g., FIG. 9B) teaches that the base member 74 is an adhesive sheet for the purpose of preventing the disposed light emitting element from being displaced (Para 0182, Para 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adhesive sheet of Hashimoto as the base member of Maeda/Yamamoto for the purpose of preventing the disposed light emitting element from being displaced (Para 0183).

Claims 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102832331A), in view of Yamamoto (US 2016/0097495).

Regarding claim 23, Zhang (see, e.g., FIG. 1) discloses a light-emitting device comprising:
a light-emitting element 1 having a light-emitting surface e.g., top surface of 1 (pg. 3, para 1);
a wavelength conversion member 31 having an incident surface e.g., bottom surface 0f 31 that is larger than the light-emitting surface e.g., top surface of 1 of the light-emitting element 1 (pg. 3, para 1);
a light-transmissive member 4 that includes a first portion e.g., portion of 4 contacting lateral surface of 1 disposed across a lateral surface of the light-emitting element 1 and the incident surface e.g., bottom surface of 31 of the wavelength conversion member 31 (pg. 4, para 2); and 
a light-reflective member 5 disposed to cover the lateral surface of the light-emitting element 1 while being in contact with the first portion e.g., portion of 4 contacting lateral surface of 1 of the light-transmissive member 4 (pg. 4, para 1);
wherein:
the incident surface e.g., bottom surface 0f 31 of the wavelength conversion member 31 faces the light-emitting surface e.g., top surface of 1 of the light-emitting element 1 and has an outer periphery located outward of an outer periphery of the light-emitting surface e.g., top surface of 1 of the light-emitting element 1, and
the light-transmissive member 4 further includes a second portion e.g., peripheral thin portion of 4 that extends from an end portion of the first portion e.g., portion of 4 contacting lateral surface of 1 between the light-reflective member 5 and the incident surface e.g., bottom surface 0f 31 of the wavelength conversion member 31,
Although Zhang shows substantial features of the claimed invention, Zhang fails to expressly teach that the light-transmissive member includes a wavelength conversion material.
Yamamoto (see, e.g., FIG. 1), on the other hand, teaches that the light-transmissive member 12 contains a wavelength conversion material 14 (e.g., red phosphor) for the purpose of producing a white light that is a mixture of blue light, red light and green light (Para 0005, Para 0025, Para 0029, Para 0030, Para 0035).
Examiner note: Examiner notes that modification of the light emitting device of Zhang further includes modifying the light emitting device 1 to emit blue light and the wavelength conversion sheet 31 to contain green phosphor, e.g., β-sialon fluorescent material, as taught by Yamamoto (Para 0031-Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wavelength conversion material e.g., red phosphor of Yamamoto in the light-transmissive member of Zhang for the purpose of producing a white light that is a mixture of the blue light, the red light and the green light (Para 0005, Para 0025, Para 0029, Para 0030, Para 0035).

Regarding claim 24, Zhang (see, e.g., FIG. 1) teaches that an outer periphery edge of the second portion e.g., peripheral thin portion of 4 of the light-transmissive member 4 is exposed from an outer periphery of the light-emitting device.

Regarding claim 25, Zhang (see, e.g., FIG. 1) teaches that the wavelength conversion member 31 is disposed between an outer periphery edge of the second portion e.g., peripheral thin portion of 4 of the light-transmissive member 4 and an outer periphery edge of the incident surface e.g., bottom surface of 31.

Regarding claim 28, Zhang (see, e.g., FIG. 1) teaches that an outer periphery edge of the second portion e.g., peripheral thin portion of 4 of the light-transmissive member 4 is exposed from an outer periphery of the light-emitting device; and wherein the wavelength conversion member 31 is disposed between an outer periphery edge of the second portion e.g., peripheral thin portion of 4 of the light-transmissive member 4 and an outer periphery edge of the incident surface e.g., bottom surface of 31.







Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102832331A), in view of Yamamoto (US 2016/0097495), and further in view of Hayashi (US 2019/0198729).

Regarding claim 27, although Zhang/Yamamoto show substantial features of the claimed invention, Zhang/Yamamoto fail to expressly teach that the light-transmissive member includes a light-diffusing material.
Hayashi (see, e.g., FIG. 14B) teaches that the light-transmissive member 6 includes a light-diffusing material for the purpose of light entering the wavelength conversion member more evenly thereby attenuating color-nonuniformity of the light emitting device (Para 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light-diffusing material of Hayashi into the light-transmissive member of Zhang/Yamamoto for the purpose of having light entering the wavelength conversion member more evenly thereby attenuating color-nonuniformity of the light emitting device (Para 0058).

Allowable Subject Matter
Claims 1-3, 5-6, and 21-22 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        05/15/2022